Citation Nr: 0906563	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  06-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued his 50 percent 
evaluation for PTSD in effect since October 31, 2001.  The 
Veteran has perfected his appeal.

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2009.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his January 2009 video conference hearing, the Veteran 
referenced regularly scheduled treatment he had received at 
VA Pittsburgh Hospital System (VAPHS) Highland Drive through 
December 2008 and he requested that VA consider these records 
when deciding his current claim.  See Video Conference 
Hearing Transcript at page 15-16.  The claims folder current 
contains VA primary care records from Pittsburgh through June 
2007 with the last psychiatric therapy note dated July 2006.

The records associated with any psychiatric therapy will 
assist the Board in developing a more complete picture of the 
current extent of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request all treatment 
records pertaining to the Veteran's 
PTSD from VAPHS not previously 
obtained, specifically those dated July 
2006 or later and including any 
treatment records from Highland Drive 
in December 2008.  All records obtained 
pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.	After completion of the above 
development, the issue of entitlement 
to an evaluation in excess of 50 
percent for PTSD should be 
readjudicated.  If the determination of 
this claim remains adverse to the 
Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be 
returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




